DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 22, 2021 has been entered.
Claims 1, 2, 6-10, 12, 14, 16-18, 20, 21, 25, 27, 29, 31, 32, 34, 36-38, 40, 54 and 55 are pending. Applicant amended claims 1, 7, 9, 12 and 54, and added new claim 55.
Election/Restrictions
Newly submitted claim 55 is directed to an invention that is independent or distinct from the originally claimed invention for the following reasons:
Claim 55 and the inventions encompassed by the originally filed claims are directed to related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). 
In the instant case, the inventions as claimed have different designs. Claim 55 recites “at least one pair of ion concentration varying electrodes”, a feature not necessarily present in the inventions encompassed by the originally filed claims. Conversely, the inventions encompassed by the originally filed claims comprise a permselective medium, which is a feature missing in claim 55. Naturally, the inventions as claimed do not encompass overlapping subject matter (i.e. they recite mutually exclusive limitations), and there is nothing of record to show them to be obvious variants.
Alternatively, claim 55 is directed to a species (a system comprising a permselective element in the form of ion concentration varying electrodes) that is patentably distinct from the species (a system 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 55 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
	Despite the amendment necessitating the new grounds of rejection set forth below, some of Applicant’s arguments with respect to the patentability of the claims remain pertinent. That said, the following arguments have been fully considered but they are not persuasive. 
	1) Applicant argues that independent claims 1 and 7 are patentable over the disclosure of Chang et al. because Chang et al. do not disclose: 
a) analysis of a sensing signal received from a single sensing element to determine a flow parameter, as recited in claim 1; and
b) a sensor system in which at least one pair of electrodes generates both an electric field and sensing signals, as recited in claim 7. 
The arguments are not persuasive. 
Regarding argument a), the limitation “for analyzing a sensing signal received from a single sensing element…to determine at least one flow parameter characterizing said flow” is recitation of intended use of the claimed signal processor. Because the invention is directed to a device (as opposed to a method), the patentability of the claimed signal processor is based on the signal processor itself, not based on the purpose for what the signal processor is used. While recitation of intended use does convey ability (i.e. the signal processor must be capable of performing the intended use), the signal processor taught by the prior art need not actually perform the intended use to anticipate the claimed signal processor. In this instance, the signal processor taught by Chang et al. is a computer, which is inherently capable of performing the claimed intended use, provided that it is programmed to do so. Consequently, 
Regarding argument b), it is the examiner’s position that electrode pair 40 of the Chang et al. system generates an electric field as well as sense signals. Specifically, the electrodes 40 are connected to an impedance measuring device 60 (see Fig. 13 and [0062]), meaning that the signals measured by the impedance measuring device 60 are generated by the electrodes 40. In addition, the electrodes 40 generate an electric field (see [0059]).  
2) Applicant also argues that independent claim 1 is patentable over the disclosure of Slouka et al. because Slouka et al. do not disclose analysis of a sensing signal received from a single sensing element to determine a flow parameter, as recited in claim 1. 
The argument is not persuasive for the reason discussed above. Specifically, the limitations in claim 1 supposedly not taught by Slouka et al. do not further limit the claimed signal processor. 
Claim Objections
Claims 7 and 12 are objected to because of the following informalities:  
In claim 7, the two instances of the limitation “generate” in the last line of the claim should be changed to “generates”. 
In claim 12, the limitation “a nanoporous membrane” should be amended to “and a nanoporous membrane”.  
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 is indefinite because the limitation “downstream said flow relative to said location” is indefinite. The limitation “downstream” is inherently a term of relativity. That said, it is unclear to what “relative to said location” refers. Based on the context of the claim, the limitation appears to intend to recite “downstream relative to said location”.   
Claim Rejections - 35 USC § 112
Claims 25 and 27 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 25 and 27 fail to further limit the claimed invention because the “at least one flow parameter” is directed to an intended use of the claimed signal processor. As discussed above, the limitation “for analyzing a sensing signal…to determine at least one flow parameter…” is recitation of an intended use of the claimed signal processor that merely conveys an ability of the claimed signal processor. That said, the ability to “determine at least one flow parameter” from sensing signals (i.e. perform calculations) is inherent for a signal processor. While the specific flow parameter (flow rate, flow direction) recited in claims 25 and 27 may require different calculations, the claims do not further limit the ability of the claimed signal processor to perform said calculations.    
The rejection may be overcome if the limitation “a signal processor for analyzing” in the last paragraph of claim 1 is amended to “a signal processor configured to analyze”.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
Claim 36 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 40. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
While claim 40 does not explicitly recite that the ion concentration sensing system comprises at least one sensing element as recited in claim 36 (via claim 1), it is evident that the ion concentration sensing system of claim 40 comprises at least one element that that performs sensing (i.e. a sensing element). 

Consequently, despite differences in wording, the scope of claims 36 and 40 is identical.
Claim Rejections - 35 USC § 102
Claims 1, 7, 8, 12, 21, 25, 27, 29, 31 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2012/0322076 A1). 
With respect to claims 1, 7 and 34, Chang et al. disclose a microfluidic system comprising (see Fig. 13): 
a microchannel 70/30;
a permselective medium in the form of a nanochannel 50 that exhibits preferential ion transport (see [0032]); 
an arrangement of electrodes 40 arranged to generate an electric field across said permselective medium 50 (see Fig. 13 and [0059]), and to generate sensing signals (e.g. impedance) indicative of local ion concentration patterns effected by the flow of fluid in said microchannel (see [0062]); 
an ion concentration sensing system 60 having a sensing element configured to detect and relay the sensing signals (impedance) to a signal processor (see [0059], [0092]-[0093]), and 
the signal processor for analyzing the sensing signals to determine at least one flow parameter (e.g. presence of a macromolecule) characterizing flow inside the microchannel (see claim 10).  
With respect to claim 6, the ion concentration sensing system 60 is an impedance sensor, as indicated above. 
With respect to claim 8, the arrangement of electrodes 40 is arranged to sense the ion concentration patterns at one or both sides of the permselective medium 50 (see [0093] and Fig. 3 illustrating the location of the depletion layer where the ion concentration patterns form).  
With respect to claim 12, the permselective medium 50 comprises a nanostructure, as indicated above. 
With respect to claim 21, the permselective medium 50 is polymeric (see [0046]). 

With respect to claims 29 and 31, the signal processor is configured to determine the at least one flow parameter (e.g. presence of a macromolecule, see claim 10) by extracting from said sensing signals at least one electrical parameter (impedance, see [0059]), and correlating said at least one electrical parameter to said at least one flow parameter.  

Claims 1, 6, 12, 14, 16, 18, 20, 21, 25, 27, 29, 31, 32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slouka et al. “Microfluidic Systems with Ion-Selective Membranes”. 
With respect to claims 1 and 34, Slouka et al. disclose a microfluidic system comprising (see Figs. 7a and 7b): 
a microchannel;
a permselective medium (ion-exchange membrane) positioned to contact a fluid in the microchannel, the permselective medium exhibiting preferential ion transport; 
an arrangement of electrodes arranged to generate an electric field across said permselective medium (see section 4.1 of pg. 327), 
an ion concentration sensing system (fluorescence imager, see section 4.1 of pg. 327) having a sensing element configured to provide sensing signals indicative of local ion concentration patterns (see Fig. 7b); and 
a signal processor for analyzing the sensing signals to determine at least one flow parameter (e.g. presence of biomolecules) characterizing flow inside the microchannel (see pg. 328).  
With respect to claim 6, the ion concentration sensing system is a fluorescence imager, as indicated above. 
With respect to claim 12, as discussed above, the permselective medium comprises an ion-exchange membrane, which is a nanoporous membrane (see abstract). 
With respect to claims 14 and 16, the permselective medium comprises a cation exchange material (see Fig. 7a) that is non-permeable to anions (see last line of pg. 328).

With respect to claim 21, the permselective medium is polymeric (see section 4.1, pg. 327). 
With respect to claims 25 and 27, the claims do not further limit the claimed invention, as discussed above. 
With respect to claims 29 and 31, the signal processor is configured to determine the at least one flow parameter (e.g. presence of biomolecules, see Fig. 7b) by extracting from said sensing signals at least one electrical parameter (fluorescence), and correlating said at least one electrical parameter to said at least one flow parameter.  
With respect to claim 32, the signal processor is configured to determine a time at which the sensing signals exhibit saturation (see Fig. 3c). Otherwise, the graph illustrated in Fig. 3c could not be generated. 
Claim Rejections - 35 USC § 103
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. 
With respect to claims 2 and 10, it is evident that the system disclosed by Chang et al. further comprises a power source for driving power to said arrangement of electrodes. Otherwise, the electrodes could not generate an electric field. In addition, it would have been obvious to one of ordinary skill in the art, if not already evident, to provide the system with a controller for modulating the power provided by the power source so that an electric field of desired strength can be generated by the arrangement of electrodes. Naturally, such a controller would be capable of ensuring that a duration of an electric field is longer than a time required for the sensing signals to exhibit saturation. 
As alluded to above, the limitation “for controlling said power source…” is recitation of intended use, meaning that the prior art controller need not perform the claimed intended use to anticipate the limitation. In this case, any power source controller can be used in the manner recited in the claim, which is sufficient to anticipate the claimed intended use limitation.    

s 2 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Slouka et al. 
With respect to claim 2, it is evident that the system disclosed by Slouka et al. further comprises a power source for driving power to said arrangement of electrodes. Otherwise, the electrodes could not generate an electric field. In addition, it would have been obvious to one of ordinary skill in the art, if not already evident, to provide the system with a controller for modulating the power provided by the power source so that an electric field of desired strength can be generated by the arrangement of electrodes. Naturally, such a controller would be capable of ensuring that a duration of an electric field is longer than a time required for the sensing signals to exhibit saturation. 
As alluded to above, the limitation “for controlling said power source…” is recitation of intended use, meaning that the prior art controller need not perform the claimed intended use to anticipate the limitation. In this case, any power source controller can be used in the manner recited in the claim, which is sufficient to anticipate the claimed intended use limitation.  
Nevertheless, the duration of the electric field generated in the Slouka et al. system is longer than a time required for the sensing signals to exhibit saturation (see Fig. 3c).  
With respect to claim 38, the Slouka et al. system further comprises a pump for generating flow inside the system (see section 4, pg. 327). While Slouka et al. do not disclose a controller for controlling the pump, it would have been obvious to one of ordinary skill in art to provide the pump with a controller that can modulate the pumping power of the pump so that a desired flow can be achieved within the system. Moreover, in order to accurately control the modulation of the pump, it would have been obvious to one of ordinary skill in the art to configure the controller to modulate the power of the pump based on feedback by, for example a flow sensor that can provide information regarding the operation of the pump.   

Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Slouka et al. in view of Chang et al. 
With respect to claim 7, Slouka et al. disclose a fluidic system, as discussed above. The Slouka et al. system differs from the claimed invention in that the Slouka et al. system utilizes an optical sensor (fluorescence imager), not an electrical-based sensor as recited in claim 7. However, instead of the fluorescence imager, it would have been obvious to one of ordinary skill in the art to utilize any other 
With respect to claim 9, the permselective medium of the modified Slouka et al. system is positioned at a location within said microchannel (see Fig. 7b), and the arrangement of electrodes of the modified Slouka et al. system would be arranged to sense ion concentration patterns downstream relative to said location (see Fig. 7b).  
With respect to claim 10, it is evident that the system disclosed by Slouka et al. further comprises a power source for driving power to said arrangement of electrodes. Otherwise, the electrodes could not generate an electric field. In addition, it would have been obvious to one of ordinary skill in the art, if not already evident, to provide the system with a controller for modulating the power provided by the power source so that an electric field of desired strength can be generated by the arrangement of electrodes. Naturally, such a controller would be capable of ensuring that a duration of an electric field is longer than a time required for the sensing signals to exhibit saturation. 
As alluded to above, the limitation “for controlling said power source…” is recitation of intended use, meaning that the prior art controller need not perform the claimed intended use to anticipate the limitation. In this case, any power source controller can be used in the manner recited in the claim, which is sufficient to anticipate the claimed intended use limitation.  
Nevertheless, the duration of the electric field generated in the Slouka et al. system is longer than a time required for the sensing signals to exhibit saturation (see Fig. 3c).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Slouka et al. in view of Miyata et al. (US 2009/0291341 A1).
While Slouka et al. do not explicitly disclose the use of a perfluorosulfonate-based cation exchange material, Slouka et al. disclose that the cation exchange material can comprise sulfone (see pg. 320). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to use any conventional sulfone-based cation exchange material, including a perfluorosulfonate-based cation exchange material, as taught by Miyata et al. (see [0033]).  
Allowable Subject Matter
Claims 40 and 54 are allowed. In addition, claim 37 is objected to as being dependent upon a rejected base claim, but it would be allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Chang et al. and Slouka et al. each disclose a fluidic system comprising a permselective medium, as discussed above. However, neither Chang et al. not Slouka et al. disclose or render obvious a permselective medium connecting branch/secondary microchannels as recited in claims 37, 40 and 54. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PAUL S HYUN/Primary Examiner, Art Unit 1797